ECC CAPITAL CORPORATION
EXECUTIVE BONUS PLAN

This ECC Capital Corporation Executive Bonus Plan (the “Plan”) is designed to
offer incentive compensation to certain executive officers of ECC Capital
Corporation (“Parent”) and its majority-owned subsidiaries (as determined from
time to time) (collectively with Parent, the “Company”) by rewarding the
achievement of individual and corporate performance goals. The Plan shall be
effective as of August 9, 2005 and shall expire on August 9, 2010, unless such
term is extended by the Board of Directors of Parent (the “Board”).

ARTICLE I.

BONUS AWARDS

1.1 Participants. For each fiscal year of Parent during the term of the Plan,
each executive officer of the Company who is selected by the Compensation
Committee (the “Committee”) of the Board to participate in the Plan for such
fiscal year (each, a “Participant”) shall be eligible to earn one or more bonus
awards under the Plan with respect to such fiscal year.

1.2 Performance Targets and Bonus Awards. A Participant shall be eligible to
earn one or more bonus awards under the Plan during each fiscal year of Parent
during the term of the Plan based on the achievement of performance targets by
such Participant or the Company that are established by the Committee for such
fiscal year. The Committee shall establish one or more performance targets with
respect to each Participant for each fiscal year of Parent during the term of
the Plan and the bonus awards to be paid upon the achievement of such targets,
subject to such other terms and conditions as the Committee may determine. The
Participants and their corresponding performance targets and bonus awards for
each fiscal year of Parent shall be set forth in one or more appendices to the
Plan for such fiscal year in a form or forms approved by the Committee. The
Committee shall determine, in its sole discretion, whether and the extent to
which a Participant or the Company has achieved any performance targets under
the Plan as soon as reasonably practicable. The Committee retains the full
discretion to reduce, modify or eliminate any bonus award prior to the payment
of such bonus award, in its sole discretion.

ARTICLE II.

PAYMENT OF BONUS AWARDS

2.1 Form of Payment. Each bonus award shall be paid in cash.

2.2 Timing of Payment. Unless otherwise directed by the Committee, each bonus
award shall be paid within sixty (60) days after the Committee’s determination
of the achievement of the performance target to which such bonus award relates.

2.3 Termination Prior to Payment of Bonus Award. A Participant who, whether
voluntarily or involuntarily, is terminated, transferred or otherwise ceases to
be an employee of the Company, or who ceases to be an executive officer of the
Company, at any time prior to the payment of a bonus award under the Plan shall
not be eligible to receive such bonus award. If a Participant’s employment is
terminated prior to payment of a bonus award, it will be at the absolute
discretion of the Committee whether or not a bonus award payment is made.

ARTICLE III.

ADMINISTRATION

3.1 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, and to
adopt such rules for the administration, interpretation and application of the
Plan as are consistent therewith and to interpret, amend or revoke any such
rules. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan. All
actions taken and all interpretations and determinations made by the Committee
or the Board in good faith shall be final and binding upon all parties. Members
of the Committee shall be appointed by and shall hold office at the pleasure of
the Board.

3.2 Majority Rule. The Committee shall act by a majority of its members in
office. The Committee may act either by vote at a meeting or by a memorandum or
other written instrument signed by a majority of the Committee.

3.3 Compensation Committee Charter. The Plan shall be subject to the terms and
conditions of the Compensation Committee charter previously approved by the
Board, as the same may be amended from time to time.

ARTICLE IV.

MISCELLANEOUS

4.1 Amendment, Suspension or Termination of the Plan. The Plan does not
constitute a promise to pay and may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board.
No Participant shall have any vested or non-forfeitable right to receive any
bonus award hereunder until actual payment of such bonus award to such
Participant.

4.2 Bonus Awards and Other Plans. Nothing contained in the Plan shall prohibit
the Company from granting awards or authorizing other compensation to any
executive officer under any other plan or authority or shall limit the authority
of the Company to establish other special awards or incentive compensation plans
providing for the payment of incentive compensation to the executive officers.

4.3 Tax Withholding. The Company shall deduct all federal, state and local taxes
required by law or Company policy from any bonus award paid to a Participant
hereunder.

4.4 Unfunded Obligations. The rights of Participants under the Plan shall be
unfunded and unsecured. Amounts payable under the Plan are not and will not be
transferred into a trust or otherwise set aside. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any bonus award under the Plan.

4.5 No Right to Continued Employment. Nothing contained herein shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of the Company, or to interfere with the
rights of the Company to discharge any individual at any time, with or without
cause, for any reason or no reason, and with or without notice, except as may be
otherwise agreed in writing. In no event shall the Company be obligated to pay
to any Participant a bonus award for a fiscal year by reason of the Company’s
payment of a bonus award to such Participant in any other fiscal year.

4.6 Rights Not Transferable. No rights of any Participant to payments of any
amounts under the Plan shall be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of other than by will or by laws of descent
and distribution, and any such purported sale, exchange, transfer, assignment,
pledge, hypothecation or disposition shall be void.

4.7 Severability. Any provision of the Plan that is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions of the Plan.

4.8 Governing Law. The Plan and the rights and obligations of the parties to the
Plan shall be governed by, and construed and interpreted in accordance with, the
law of the State of California (without regard to principles of conflicts of
law).

* * *

I hereby certify that the Board of Directors of ECC Capital Corporation duly
adopted the foregoing Plan on August 9, 2005.

/s/ Alanna K. Darling
Secretary

